DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein the venturi nozzle is designed as a standard venturi nozzle”. It is unclear exactly what structure is encompassed by a “standard venturi nozzle”. It is noted that the specification does not provide and explanation or definition for what a “standard venturi nozzle” is. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 7 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,638,332 to Schmitz et al. (hereinafter referred to as Schmitz).
	In regard to claim 1, as shown in figure 1, Schmitz discloses a filter cartridge capable of being used for cleaning an air flow. The filter cartridge includes a base (32), a cover (24) provided with a central recess (26), and at least one pleated filter element (20) arranged between the cover (24) and the base (32). The filter element (20) encloses an interior space (22). As shown in figures 1 and 2, the cover (24) engages the pleated filter element (20) such that the central recess (26) extends into the filter element. As discussed in column 1 lines 18 – 21, the cover has a venturi-like air entrance guide. Thus, the cover can be considered to include a venturi nozzle, which engages in the pleated filter element. 
	In regard to claim 7, as shown in figures 1 and 2, the venturi nozzle in the cover (24) has a narrowing inlet profile in the region of its end engaging in the filter element (20), and a widening outlet profile in the region outside the filter element. 
	In regard to claim 8, the venturi nozzle can be considered to be designed as a standard venturi nozzle. 
	In regard to claim 9, the filter element (20) is brought into a cylindrical shape and has a substantially round or circular footprint in section. 
. 

Allowable Subject Matter
Claims 2 – 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar filter cartridges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773